DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding newly amended claim language has been fully considered and are addressed in the rejections recited below. Applicant’s arguments regarding the “without restarting limitation” are moot because of Applicant’s amendments to the claims and the addition of another prior art reference used to reject this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mamgain et al. (United States Patent Application Publication 2021/0255846) in view of Dahiya et al. (United States Patent Application Publication 2008/0162674) and Duvur et al (United States Patent Application Publication 2020/0241864).
As per claim 1, Mamgain teaches the invention substantially as claimed including a computer-implemented method, comprising: 
	receiving, by a container orchestrator process, a request to run an application in a container ([0020], program 150 monitors application (e.g., application 112) activity to determine a network request (e.g., image pull, request, etc.). …program 150 transmits a request (e.g., command, etc.) to a plurality of platform-as-a-service products and container management /orchestration applications, known in the art; and [0024], If program 150 determines that there is not an updated image (decision step 204, no branch), then program 150 deploys an image (step 210), as described below. In an embodiment, program 150 reinstates or unsuspends a previously running container. In another embodiment, program 150 redeploys the original application or container),[ wherein the container orchestrator process is a main process of the container]; 
	initiating a first execution of the application, in the container, in a first child process of the container orchestrator process ([0008], containers are created from an image containing code and all required dependencies allowing an application to run quickly and reliably from one computing environment to another; [0024], If program 150 determines that there is not an updated image (decision step 204, no branch), then program 150 deploys an image (step 210)… program 150 reinstates or unsuspends a previously running container. In another embodiment, program 150 redeploys the original application or container); 
	listening, by the container orchestrator process, for file changes for the application ([0020], Program 150 detects an image pull (step 202). Program 150 monitors registry 122 or is notified by registry 122 when an image is pushed (e.g., uploaded, packaged, etc.) or when an image stored within registry 122 is modified… program 150 receives a notification, along with associated information and metadata, regarding a new pushed, updated, or stored image); 	
	determining at least one file change for the application ([0021], program 150 monitors an image registry (e.g., registry 122) for any updated images related to the plurality of a containers running on a system; and [0022], program 150 creates a set of update information that includes changelogs, bug fixes, new introduced features, developer suggestions, and details of any existing limitations); 
	in response to determining the at least one file change for the application, initiating a second execution of the application [in the container, without restarting the container, using the at least one file change, in a second child process of the container orchestration process] ([0028], Responsive to program 150 determining that the updated is required or mandatory, then program 150 pulls, receives, or stores the updated image, detailed in the above steps, from registry 122 or one or more image repositories, into one or more production environments or containers), wherein the second child process is a different child process is a different child process of the container orchestrator process than the first child process ([0028], program 150 pulls, receives, or stores the updated image, detailed in the above steps, from registry 122 or one or more image repositories, into one or more production environments or containers).
	
	Mamgain fails to specifically teach, wherein the container orchestrator process is a main process of the container; and  in response to determining the at least one file change for the application, initiating a second execution of the application in the container, without restarting the container, using the at least one file change, in a second child process of the container orchestration process.
	However, Dahiya teaches, wherein the container orchestrator process is a main process of the container ([0012], client application manager associated with each of the determined one or more grid nodes…the client application manager registers with the repository server and can accept notifications from a server using grid notification mechanisms. The client application manager uses data transfer plug-ins for transferring application release bundles from the repository server to client and hence is extensible to support any data transfer mechanism. In some embodiments, the client application manager associated with each one of the one or more grid nodes registers with the repository server for accepting notification of receiving the new version of the application release bundle; and [0016],  each grid node 235 includes a client application manager 230, hot deployment plug-ins 240 and data transfer clients 250, and one or more application servers 260 that are associated with each client application manager 230. In these embodiments, one or more deployed applications run on the one or more application servers 260 in each grid node 235. The one or more application servers 260 include components, such as Web containers, Web service container, and EJB container); and
	in response to determining the at least one file change for the application ([0012], At step 130, a client application manager associated with each of the determined one or more grid nodes notifies the adding of the new version of the application release bundle along with the type of data transfer protocol to use by the repository server…The grid nodes include one or more application servers that include components, such as Web containers, Web service containers, and EJB container), initiating a second execution of the application in the container, without restarting the container ((Dahiya, [0002],  upgrading an application or hot redeployment of an application in a container does not require restarting the container as J2EE based container support hot deployment mechanisms…Hot deployment refers to a process of deploying/redeploying an application without having to shutdown/restart an application container. Hot deployment is commonly used in containers that run in standalone mode or homogenous cluster environment where every new application change is propagated to all the servers connected in the environment) , using the at least one file change, in a second child process of the container orchestration process (Dahiya, [0002], Hot deployment refers to a process of deploying/redeploying an application without having to shutdown/restart an application container; and [0013], an appropriate hot-deployment plug-in is selected and invoked by each client application manager based on the data transfer protocol to use for hot deploying/redeploying the new version of the application release bundle in an associated grid node), wherein the second child process is a different child process of the container orchestrator process than the first child process ([0014],  the new version of the application release bundle is hot deployed/redeployed on running one or more application servers in the associated grid node using an appropriate hot deployment plug-in based on the data transfer protocol by each client application manager.).
	Mamgain and Dahiya are analogous because they are each related to container management. Mamgain teaches a method of managing container updates ([0016], cognitively determining and applying image updates to one or more containers, one or more computer processors detect an updated image for a container. The one or more computer processors, responsive to a pull request for the detected updated image, create a set of update information, wherein the set of update information includes one or more, bug fixes, features of the updated image, developer suggestions, and details of limitations introduced in the updated image). Dahiya teaches a method of efficiently applying container updates without restarting said container. (Abstract, A technique for hot deploying/redeploying applications in a grid computing environment to improve operating efficiency and reduced overhead. In one example embodiment, this is accomplished by notifying a client application manager associated with each of one or more grid nodes about a type of data transfer protocol to use upon receiving a new version of an application release bundle by a repository server. The new version of the application release bundle is then hot deployed/redeployed on running one or more application servers in the associated grid using an appropriate hot deployment plug-in based on the data transfer protocol by each client application manager). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Mamgain would be modified with the update mechanism taught by Dahiya in order to more efficiently manage container updates. Therefore, it would have been obvious to combine the teachings of Mamgain and Dahiya. 

	The combination of Mamgain-Dahiya fails to specifically teach, after initiating the second execution of the application in the container, terminating the first child process.
	However, Duvur teaches, after initiating the second execution of the application in the container, terminating the first child process ([0066] Block 212 shows the causing of a transition to sending production traffic to the second app version containers that are live instead of to the first app version. From block 212, control passes to block 214; and [0067] Block 214 shows that the method then starts a set of one or more timers based on the time period indicated in the configuration information and instructs the first app version containers to gracefully shut down).
	The combination of Mamgain-Dahiya and Duvur are analogous because they are each related to container management. Mamgain teaches a method of managing container updates. Dahiya teaches a method of efficiently applying container updates without restarting said container. Duvur teaches a method of applying container updates by creating secondary containers. (Abstract, responsive to receiving from a COS controller parameters from configuration information provided to the COS controller while an app aware proxy routes production traffic to a first application (app) version that communicates with a database management system (DBMS) and that runs in container orchestration system (COS) pods having first app version containers, causing a validation of a second app version using COS pods having second app version containers that are now live after having been brought up by the COS controller responsive to the provision of the configuration information. After the validation, causing the transition to sending production traffic to the second app version containers that are determined to be live instead of to the first app version containers. Then causing post-release activities using DBMS connection information for the first app version that was in the configuration information and that was provided through the COS controller). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Mamgain-Dahiya would be modified with the post-release mechanism taught by Duvur in order to manage efficiently container updates and dispose of containers containing previous application versions. Therefore, it would have been obvious to combine the teachings of Mamgain-Dahiya and Duvur. 

As per claim 3, Mamgain teaches, wherein the at least one file change includes a new version of a binary executable file for the application ([0008], Container images, hereinafter images, are lightweight, standalone, executable packages of software that include code, runtime, system tools, system libraries and settings; and [0028], Responsive to program 150 determining that the updated is required or mandatory, then program 150 pulls, receives, or stores the updated image, detailed in the above steps, from registry 122 or one or more image repositories, into one or more production environments or containers).

As per claim 4, Duvur teaches, wherein the request includes a location of the binary executable file ([0023], configuration information 122 causes the COS 102 to spin up containers with the updated version 132, trigger the operation of the reusable deployment pipeline 180 with a set of parameters from the configuration information 122; and [0034], The release process is set in motion by the submission by a release manager 120 (which may be a human and/or an external automated process) of configuration information 122 (also referred to as a manifest) to a deliverer 124 (e.g., a software development platform such as GitHub) for delivery to the COS 102, and more specifically for delivery to the COS's controller 126; [0035], Responsive to the configuration information 122, the COS controller is to access the second app version container image 142 through the container registry 144 to bring up (see line 128) COS pods having second app version containers 134).

As per claim 5, Mamgain teaches, wherein the request includes a location at which to listen for file changes ([0020], Program 150 monitors registry 122 or is `when an image is pushed (e.g., uploaded, packaged, etc.) or when an image stored within registry 122 is modified. In various embodiments, program 150 acts as an inline proxy and/or a transparent proxy `sitting` in between a computing device and the destination registry (e.g., registry 122). In this embodiment, all network traffic to and from the computing device and registry 122 will travel through program 150…program 150 receives a notification, along with associated information and metadata, regarding a new pushed, updated, or stored image; Examiner Note: In order to access an update when notified, Program 150 must be provided with a location to access).

As per claim 6, Mamgain teaches, wherein the location at which to listen for file changes ([0020], Program 150 monitors registry 122 or is notified by registry 122 when an image is pushed (e.g., uploaded, packaged, etc.) or when an image stored within registry 122 is modified… program 150 receives a notification, along with associated information and metadata, regarding a new pushed, updated, or stored image) is different than the location of the binary executable file ([0016], Registry 122 is a registry and repository for data used by program 150. In the depicted embodiment, registry 122 resides on server computer 120. In another embodiment, registry 122 may reside on computing device 110 or elsewhere within distributed data processing environment 100 provided program 150 has access to registry 122; and [0028], Responsive to program 150 determining that the updated is required or mandatory, then program 150 pulls, receives, or stores the updated image, detailed in the above steps, from registry 122 or one or more image repositories, into one or more production environments or containers).

As per claim 7, Mamgain, teaches, wherein the at least one file change includes a new or updated configuration file used by the application ([0022], If program 150 determines that there is an updated image (decision step 204, yes branch), then program 150 identifies updated image parameters (step 206). Program 150 identifies updated image parameters. In an embodiment, program 150 scans (e.g., depth-first scanning, etc.) an image filesystem, identifying all subcomponents (e.g., dependencies, subprograms, and sub-containers) subfiles and subfolders contained within a container. …In another embodiment, program 150 scans through each folder contained in or associated with an image. In this embodiment, program 150 begins at the root folder (e.g., "/") and recursively follows each subfolder down to the its "leaves" or instances where no subfolders or files exist. In various embodiments, program 150 creates a set of update information that includes changelogs, bug fixes, new introduced features, developer suggestions, and details of any existing limitations).

As per claim 8, Mamgain  teaches, wherein a first file change corresponds to a secure copying of a first file into the container during the first execution of the application ([0028], program 150 patches the layer (e.g., images) with respective vulnerability patches or fixes based on the identified vulnerabilities. In this embodiment, program 150 adjusts the file structure of a container based on the modifications (e.g., patches, hardening, etc.). In various embodiments, program 150 automatically hardens a container after the software has been identified and reported. In this embodiment, program 150 retrieves and utilizes best practices associated with the software or the type of software. For example, if program 150 identifies a webserver on a container, then program 150 may implement practices on the container that restrict the public viewing of the root folder of the webserver. In various embodiments, hardening a container includes, but is not limited to, downgrading to a non-privileged user, limiting resource usage, sandboxing critical processes, limiting volume mounts, and binding privileged ports).

As per claim 9, this is the “non-transitory computer-readable medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 11, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 15, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 17, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 6 and is rejected for the same reasons.

	Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mamgain-Dahiya-Duvur as applied to claims 1, 9, and 15 and in further view of Lan et al. (United States Patent Application Publication 2019/0199687).
As per claim 2, Mamgain-Duvur fails to specifically teach wherein:  initiating the first execution of the application includes assigning the first child process to a first internal port and mapping an external port to the first internal port; and initiating the second execution of the application includes assigning the second child process to a second internal port and mapping the external port to the second internal port.

	However, Lan teaches, wherein: initiating the first execution of the application includes assigning the first child process to a first internal port and mapping an external port to the first internal port ([0005], responsive to determining that the application process hosted in the container is trusted, dynamically selecting, using a processor, a first port to be used as an external port for the application process, and communicating a port assignment to a container engine, the port assignment indicating the first port is assigned to the application process. The executable operations also can include mapping the first port to a second port assigned as an internal port for the application process); and 
	initiating the second execution of the application includes assigning the second child process to a second internal port and mapping the external port to the second internal port ([0005], responsive to determining that the application process hosted in the container is trusted, dynamically selecting, using a processor, a first port to be used as an external port for the application process, and communicating a port assignment to a container engine, the port assignment indicating the first port is assigned to the application process. The executable operations also can include mapping the first port to a second port assigned as an internal port for the application process; and [0041], the dynamic port manager 170 can request a port number from the port map database 175. At step 320, the port map database 175 (or the dynamic port manager 170) can select a presently unallocated port number from the port map database 175 from a pool of available ports in the data processing system(s) 110 (i.e., container host), and create a mapping, in the port map database 175, of the selected port (external port) to the internal port assigned to the application process 140).

	The combination of Mamgain-Dahiya-Duvur and Lan are analogous because they are each related to container management. Mamgain teaches a method of managing container updates. Dahiya teaches a method of efficiently applying container updates without restarting said container. Duvur teaches a method of applying container updates by creating secondary containers. Lan teaches a method of container management that includes the creation and updating of containers including port assignment to new containers. (Abstract, a port assignment can be communicated to a container engine, the port assignment indicating the first port is assigned to the application process. The first port can be mapped to a second port assigned as an internal port for the application process. The first port can be opened for the application process; and [0032], The container engine 155 can manage the containers 125-135…In addition to functions related to port management that will be described herein, other management functions performed by the container engine 155 can include, for example, creating or resizing container clusters, creating container pods, replication controllers, jobs, services and/or load balancers, resize application controllers, update and upgrade container clusters and/or debug container clusters). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Mamgain-Dahiya-Duvur would be modified with the port assignment mechanism taught by Lan in order to manage container updates including the assignment of ports. Therefore, it would have been obvious to combine the teachings of Mamgain-Dahiya-Duvur and Lan. 
As per claim 10, this claim is similar to claim 2 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 is applicable to the instant claim.
As per claim 16, this claim is similar to claim 2 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 is applicable to the instant claim.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199